Citation Nr: 0217430	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  95-35 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1995 rating decision by the 
Waco Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, among other things, granted service 
connection for PTSD and assigned it a 10 percent disability 
rating, effective January 24, 1994.  In May 1998 the RO 
granted an increased rating to 50 percent, effective January 
24, 1994.  

In October 2000 the veteran testified at a personal hearing 
before the undersigned Board Member.  The Board remanded the 
case to the RO for additional development of the evidence in 
January 2001.  A review of the record indicates the 
requested development has been completed satisfactorily.  


FINDINGS OF FACT

1.  Persuasive medical evidence shows that, prior to March 
24, 2001, the veteran's service-connected PTSD was 
manifested by no more than considerable impairment of social 
and industrial adaptability with evidence of occupational 
and social impairment, reduced reliability and productivity 
due to disturbances of motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships.

2.  Persuasive medical evidence demonstrates that, on and 
after March 24, 2001, his service-connected PTSD was 
manifested by no more than a severe impairment of social and 
industrial adaptability with evidence of occupational and 
social impairment due to suicidal ideation, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively, impaired 
impulse control, and an inability to establish and maintain 
effective relationships, but without evidence of a total 
occupational and social impairment solely as a result of his 
service-connected PTSD.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
the veteran's service-connected PTSD, prior to March 24, 
2001, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.130, 4.132, 
Diagnostic Code 9411 (effective before and after Nov. 1996).

2.  The criteria for a 50 percent disability rating, but no 
higher, for his service-connected PTSD on and after March 
24, 2001, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.130, Code 9411 
(effective after Nov. 1996).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that on 
receipt of a complete or substantially complete application, 
VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West Supp. 2002).  VCAA also requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  

In this case, in February 2001 correspondence the RO 
notified the veteran and his accredited representative of 
VCAA and of the evidence necessary to substantiate his claim 
with identification of the party responsible for obtaining 
pertinent evidence.  A review of the record indicates that 
VA has conducted appropriate evidentiary development in this 
case and notified the veteran of these matters in the April 
1995 rating decision, in the September 1995 statement of the 
case, and in the May 1998, September 1999, and June 2002 
supplemental statements of the case.  As the veteran has 
been kept apprised of what he must show to prevail in his 
claim, what information and evidence he is responsible for, 
and what evidence VA must secure, there is no further duty 
to notify.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In claims for disability compensation VCAA requires that VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent examinations pertinent to his claim in 
December 1994, July 1996, June 1999, and March 2001 and that 
medical evidence sufficient for an adequate determination of 
the matters on appeal has been obtained.  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of VCAA have been fulfilled, to include 
the revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  As such, 
there has been no prejudice to the veteran that would 
warrant a remand, and the veteran's procedural rights have 
not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

VA medical records from April 1976 show that the veteran 
complained of depression over the past 2 to 3 years related 
to an incident when he shot an associate in self defense.  
Records indicate that he was referred to a VA mental health 
clinic, but do not show he received any additional treatment 
at that time.

Private medical records dated in November 1993 from a social 
worker note that the veteran reported that soon after 
service he returned home to Texas and went to work at the 
Red River Army Depot.  He stated he worked there as a 
mechanic for 25 years, but that he found it very difficult 
to remain employed due to the authoritarian supervisors, the 
bureaucratic nature of the military, and problems getting 
along with his co-workers.  On mental status examination it 
was noted he had good eye contact and was alert and 
oriented.  He was cooperative but spoke in a matter-of-fact 
manner which hid his emotions.  His thoughts were relevant, 
orderly, and goal oriented.  There was no evidence of a 
thought disorder, hallucination, delusion, psychosis, or 
circumstantial or tangential speech.  His mood was depressed 
with loss of energy, motivation, and interests.  It was 
noted that he complained of sleep disruption with nightmares 
and problems during anniversaries of events in Vietnam.  He 
reported sadness and anger without apparent reason and 
combat memories during these periods.  He stated he felt 
helpless and worthless and had fleeting suicidal thoughts 
without specific intent or plan.  He complained of intrusive 
thoughts of Vietnam triggered by heavy rains, cold nights, 
thunder and lightning, deer hunting season, weapons 
discharging, and diesel fuel smells.  He stated he had 
abused alcohol to medicate his feelings but that he had quit 
drinking.  He reported that he isolated himself to home and 
work, that he had no friends and belonged to no groups, and 
that he did not like to be around people.  He stated he was 
aloof and detached, hyperalert, had concentration problems, 
anxious and nervous, emotionally constricted, and easily 
angered.  The diagnosis was chronic severe PTSD.  

VA medical records dated from March 1988 to February 1994 
are negative for treatment or diagnosis of a psychiatric 
disorder.  Records show the veteran was provided a diagnosis 
of multiple sclerosis in November 1992.  

On VA psychiatric examination in December 1994, the veteran 
reported he had been a full-time mechanic at the Red River 
Depot for 26 years and that he had been married for 22 
years.  He described his marriage as good, and reported that 
they had 2 children.  He described traumatic events during 
combat in Vietnam, but reported he had no psychiatric 
treatment during or since active service.  He complained of 
previous recurrent nightmares, extreme irritability, 
depression, difficulty sleeping, avoidance of people due to 
his multiple sclerosis, and past thoughts of suicide.  The 
examiner noted that the veteran was alert, cooperative and 
responded appropriately.  There was no evidence of abnormal 
anxiety or emotionality.  He answered questions relevantly, 
organized and expressed his thoughts well, and volunteered 
pertinent information.  He was oriented and complained of 
problems with recent or short-term memory, but did not 
appear to be basically organic in that sense.  It was noted 
his thought content revealed mild anxiety and irritability 
which was probably secondary to his physical condition.  He 
was depressed at times and admitted to past suicidal 
thoughts, but denied crying spells.  He demonstrated some 
irritability and decreased tolerance, which was for the most 
part controlled, and indicated that he had occasional 
intrusive thoughts about Vietnam and avoided discussing 
remainders of his experiences.  There was evidence of 
hypervigilance during the day and increased startle reaction 
at all times.  The diagnosis was chronic mild PTSD.  

At a personal hearing in May 1996 the veteran testified that 
he received no treatment at that time for PTSD, other than 
group counseling once a month.  He stated it helped to have 
someone to talk to about his PTSD.  He reported that he was 
bothered by loud noise, felt uncomfortable around people, 
had trouble sleeping, and had occasional bad dreams.  

A July 1996 VA medical examination report noted that the 
veteran had become unable to work as a result of multiple 
sclerosis in June 1995.  He reported his symptoms included 
difficulty sleeping, sad dreams, and problems related to his 
physical disabilities.  The examiner noted the veteran was 
cooperative and responded appropriately.  He answered 
questions relevantly, organized and expressed his thoughts 
well, and volunteered pertinent information.  He complained 
of problems with recent or short-term memory.  His thought 
content revealed a great deal of free-floating and fixed 
anxiety on his physical condition which was rapidly 
deteriorating.  He was depressed and had suicidal thoughts.  
His sleep disturbance, intrusive thoughts, survival guilt, 
and increasing isolation.  There was some evidence of 
hypervigilance.  The diagnosis was chronic moderate PTSD.  

In a November 1996 private social work case assessment, 
chronic severe PTSD and secondary chronic depression were 
diagnosed.  It was further noted that the veteran's multiple 
sclerosis trapped him more and more in his home and 
contributed significantly to his PTSD isolation.  A February 
1999 private case assessment reported diagnoses of chronic 
very severe PTSD and secondary chronic depression.  It was 
noted the veteran was unemployable because of his multiple 
sclerosis.

A February 1999 medical report from a private psychiatrist 
noted that the veteran had retired from long-term employment 
at the Red River Depot in June 1995 due to multiple 
sclerosis.  It was noted he complained of recurring 
nightmares of combat that awakened him from sleep screaming 
hysterically, vivid intrusive psychic memories, problems 
with interpersonal relationships, and a history of arrests 
for behavioral difficulties.  He stated the symptoms were 
triggered by loud noises, heavy rainfall, and helicopter 
noises.  The physician stated the veteran described 
pervasive distrustfulness and difficulty accomplishing 
intimate interpersonal social experiences.  The diagnosis 
was chronic severe PTSD.  

At a personal hearing in June 1999 the veteran testified 
that he attended group counseling once a month with his 
social worker, but received no other treatment for his PTSD.  
He stated his daily activities included working around the 
house and writing, and that he did not have much of a social 
life.  He reported that he had trouble sleeping and had had 
problems with co-workers when he was employed.  

On June 1999 VA psychiatric examination, the veteran 
complained he did not like people and that he did not 
socialize.  It was noted that he may occasionally re-
experience traumatic events but that his primary problem was 
interpersonal avoidance.  The examiner noted the veteran was 
alert and oriented with depressed mood and slight anxiety.  
There was no evidence of any impairment of thought process 
or communication, delusions, hallucinations, or homicidal or 
suicidal thoughts.  He was oriented, his speech was rather 
slow, and he seemed to be choosing his words carefully.  He 
denied panic attacks, but it was noted that he tended to 
avoid others.  His affect was at least moderately depressed 
and he denied impaired impulse control.  He complained of 
sleep disturbance.  The examiner noted that the 
psychological testing results were, in general, quite 
consistent with an underlying personality disorder and that 
summary scales showed elevations on trauma and dysphoria.  
It was noted that it was difficult to separate out the 
veteran's PTSD trauma versus other conflicts but that most 
of his functional impairment was due to his multiple 
sclerosis.  A diagnosis of moderate PTSD was provided.  The 
examiner provided a Global Assessment of Functioning (GAF) 
score of 55 for the veteran's PTSD and of 35-40 with 
consideration of all of his disabilities.  

An October 1999 private case assessment noted diagnoses of 
chronic very severe PTSD and secondary chronic depression.  
It was further noted that the veteran's prognosis for 
improvement in his PTSD was poor and that he was unable to 
tolerate authority figures, was unable to work cooperatively 
with others, and avoided people and places.  A past GAF 
score of 40 and a present GAF score of 25 were provided.

At his personal hearing in October 2000 the veteran 
testified that he received one-on-one counseling once a 
month and attended group therapy approximately once a month.  
He reported that he experienced regular depression, 
continued nightmares, flashbacks about Vietnam, and problems 
sleeping.  He stated he got along well with his spouse but 
not so well with other members of his family.  

In a December 2000, Dr. W. Coopwood noted that the veteran 
complained of hyper-arousal symptoms, featuring primarily 
sleep disturbance, and frequent nightmares of combat that 
awakened him from sleep screaming.  It was noted the 
veteran's post military lifestyle of alcohol abuse to 
mitigate his combat-related memories as well as his 
troublesome behavioral pattern were direct sequela to his 
psychic disturbance from combat-related experiences and that 
his multiple sclerosis aggravated his pre-existing PTSD.  
Diagnosis of chronic severe PTSD and personality disorder, 
not otherwise specified, were provided.  A present GAF score 
of 35 was provided and it was noted that a score not 
exceeding 45 for the past 12 months was warranted.  In a 
March 2001 report Dr. Coopwood reiterated the information 
provided in his earlier reports and stated that the 
veteran's neuromuscular disorder was clearly superimposed on 
his pre-existing severe PTSD. 

At his March 2001 VA PTSD examination the veteran reported 
that he had been married for 28 years but that their 
relationship had been problematic and they had been 
separated 6 times during that period.  He complained that he 
did not get along well with others, that he had trouble 
communicating, that he had trouble with insomnia, that he 
worried about day-to-day things, that he was distressed 
because of his physical disability, that he had a lack of 
interest in things he used to enjoy, that he had nightmares 
about Vietnam 2 to 3 times per week, that he was suspicious 
and distrustful of others, and that he did not like crowds.  
He reported he experienced increased suicidal thoughts 
during the holiday season, that he had problems with 
anxiety, and that at times he felt he had problems with his 
memory.  

The examiner noted the veteran was alert and oriented with 
no evidence of thought disorder or psychosis.  His speech 
was normal and goal directed.  There was no evidence of a 
gross memory impairment, homicidal ideation or intent, or 
panic disorder.  He reported periodic suicidal ideation most 
of which were fleeting in nature.  There was evidence of 
depressed mood and indications of a personality disorder.  
It was noted that Millon Clinical Multiaxial Inventory II 
and Trauma Symptom Inventory testing indicated the veteran 
was experiencing poor self-esteem, problems with anger, 
depressed mood, personality disorder, irritability, 
avoidance of interpersonal contact, extreme suspicion and 
distrust of others, and significant intrusive experiences.  
A scale measuring depressed mood was elevated in the 
moderate range and supported the diagnosis of PTSD.  

In reconciling the GAF scores provided by the veteran's 
previous VA and non-VA examiners, it was noted that the 
record was clear that the veteran had not shown evidence of 
functioning in the 21 to 30 range, as defined in DSM-IV.  
The examiner stated it was also clear that the veteran was 
unemployable, but that while he may have had some difficulty 
maintaining employment solely due to psychological 
functioning, he was able to remain employed for 26 years at 
the Red River Depot.  It was also noted that his personality 
disorder likely existed prior to service which complicated 
his interpersonal relationships and likely created 
interpersonal difficulties on the job.  A diagnosis of PTSD 
was furnished, and the examiner stated that, if the 
veteran's PTSD was considered in isolation, his GAF score 
would be about 50, and if his personality disorder was 
considered in isolation, his GAF score would be 
approximately 55.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that separate or "staged" schedular disability ratings 
may be assigned subsequent to an initial award of service 
connection based upon the facts in each case.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2002).  

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  The evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury is prohibited.  
38 C.F.R. § 4.14 (2002).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall 
be assigned.  38 C.F.R. § 4.7 (2002).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2002).

In exceptional cases where evaluations provided by the 
Rating Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2002).  

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case with 
respect to benefits under laws administered by VA.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the veteran submitted his original claim in 
January 1994 and perfected an appeal as to the compensation 
level assigned after the initial award of service connection 
for PTSD.  Subsequently, the schedular criteria for 
evaluations of psychiatric disabilities were amended, 
effective November 7, 1996.  The Court has held that where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
the appellant will apply.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, where (as here) the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior 
to the established effective date.  See VA O.G.C. Prec. Op. 
No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).

The Rating Schedule, prior to the November 1996 amendments, 
provided a 10 percent disability rating for mild impairment 
of social and industrial adaptability, a 30 percent 
disability rating with evidence of definite impairment of 
social and industrial adaptability, and a 50 percent 
disability rating with evidence of considerable impairment 
of social and industrial adaptability.  A 70 percent rating 
required evidence of severe impairment of social and 
industrial adaptability and a 100 percent disability rating 
was assignable when there was totally incapacitating 
psychoneurotic symptoms bordering on a gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, resulting in a 
profound retreat from mature behavior and a demonstrable 
inability to obtain or retain employment.  See 38 C.F.R. 
§ 4.132, General Rating Formula for Psychoneurotic Disorders 
(effective before November 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative," whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would qualify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  In a precedent opinion, VA General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 2002).  

The Court has also held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV)).  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  

Based on the medical evidence of record, a disability rating 
in excess of 50 percent under the Rating Schedule criteria 
in effect prior to November 1996 is not warranted prior to 
March 23, 2001, but that a 70 percent rating, effective on 
and after March 24, 2001, is warranted.  The Board finds the 
December 1994, July 1996, June 1999, and March 2001 VA 
medical opinions are persuasive evidence that the veteran's 
PTSD was manifested by no more than a considerable 
disability prior to March 24, 2001, but that the March 2001 
opinion and estimated GAF score solely due to PTSD of 50 are 
more indicative of a serious disability.  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning 
employed by the medical professionals and whether or not, 
and the extent to which, they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. 
App. 36 (1994). 

The Board notes the VA medical opinions are shown to have 
been based upon thorough examinations of the veteran and 
review of the evidence of record.  The June 1999 and 
March 2001 opinions also included consideration of 
contemporaneous psychological testing.  In addition, the 
June 1999 and March 2001 opinions provided assessments 
distinguishing the degree of psychiatric impairment due 
solely to the veteran's service-connected PTSD.  It is 
significant to note that VA law provides that personality 
disorders are not diseases or injuries for compensation 
purposes.  See 38 C.F.R. § 3.303(c).  

In contrast, the private medical opinions of record are not 
shown to have included a review of any past medical 
documentation, to have included review of any psychological 
testing, or to have distinguished the degree of disability 
solely due to the service-connected PTSD disability.  While 
the opinions are competent, the Board finds they should be 
accorded a lesser degree of probative weight than the VA 
medical opinions of record. 

The Board also notes that by March 2002 rating decision the 
RO granted service connection for tinnitus (10 percent 
disabling) and bilateral hearing loss (zero percent 
disabling).  Thus, as PTSD was not the veteran's only 
compensable service-connected disability on March 24, 2001, 
38 C.F.R. § 4.16(c) (effective before November 1996) is 
inapplicable.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

The November 1996 amendments to the Ratings Schedule provide 
a 10 percent rating with evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication; a 30 percent rating 
requires evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  See 38 C.F.R. § 4.130, Code 9411 (2000).

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  Id.  

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The November 1996 amendments to the Ratings Schedule also 
indicate that the nomenclature employed in the schedule is 
based on the DSM-IV, which includes the GAF scale.  See 
38 C.F.R. § 4.130.  

Under the current version of the Ratings Schedule criteria, 
the veteran is not entitled to an evaluation in excess of 50 
percent prior to March 24, 2001, but that a 70 percent 
rating effective from March 24, 2001, is warranted.  As 
noted above, the Board finds VA medical evidence is 
persuasive in this case.  Those opinions demonstrate the 
veteran's service-connected PTSD prior to March 24, 2001, 
was manifested by occupational and social impairment with 
reduced reliability and productivity due to depressed mood, 
anxiety, suspiciousness, chronic sleep impairment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationship.  The March 2001 VA opinion, however, indicates 
his disability at that time included manifestations of 
suicidal ideation, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, and 
an inability to establish and maintain effective 
relationships.  Therefore, an increased 70 percent 
disability rating effective from March 24, 2001, is also 
warranted under the current version of the Ratings Schedule 
criteria.  

There is no probative evidence, however, of a total 
occupational and social impairment solely as a result of the 
veteran's service-connected PTSD due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of 
daily living, disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  The March 2001 VA examiner stated thaty the veteran 
may have had some difficulty in maintaining employment 
solely due to his psychological functioning, but it was 
noted that he had been able to remain employed for 26 years.  
The Board finds the preponderance of the evidence is against 
the claim for a rating in excess of 50 percent prior to 
March 24, 2001, or for a rating higher than 70 percent on 
and after March 24, 2001.  

The Board further finds there is no persuasive evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, was not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD prior to March 2001, is denied.  

Entitlement to a 70 percent rating for PTSD, effective March 
24, 2001, is granted, subject to the law and regulations 
governing the payment of monetary awards.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:  

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

